Citation Nr: 0301692	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  94-01 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer 
with spastic colon, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fractured right wrist, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran's active military service extended from May 1953 
to February 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. That rating decision, in part, 
confirmed and continued 10 percent evaluation for a duodenal 
ulcer with spastic colon, in effect since April 1974, and a 
10 percent evaluation for residuals of a fractured right 
wrist, in effect since January 1978.

The Board remanded this case in March 1998 in order to 
confirm the veteran's whereabouts.  On remand, the RO located 
the veteran.  The claim has returned for appellate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's duodenal ulcer with spastic colon is 
inactive, and the veteran takes medication for gastric 
relief.

3.  The veteran's residuals of a right wrist fracture are 
manifested by fatigability, weakness, incoordination, pain, 
and limitation of motion.

4.  The evidence does not show that the veteran presently has 
ankylosis of the right wrist, x-ray evidence of involvement 
of 2 or more minor joint groups.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for duodenal ulcer with spastic colon have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Codes 
7305, 7319 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, 
Diagnostic Code 5215 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 
1377 (Fed. Cir. 2002) (holding that only section 4 of the 
VCAA, amending  38 U.S.C. § 5107, was intended to have 
retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate his claim, by means of the 
discussions in the statement of the case, the supplemental 
statements of the case.  The Board specifically notes the 
October 2002 supplemental statement of the case, in which the 
RO addressed the contents of the VCAA in the context of the 
veteran's claims.  Under these circumstances, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf.  In the October 2002 supplemental 
statement of the case, the RO asked the veteran to identify 
records relevant to his claim.  The October 2002 supplemental 
statement of the case set out the various provisions of the 
VCAA, including what records VA would obtain, and what was 
the responsibility of the veteran.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  As 
noted in the introduction, the veteran disappeared for 
several years without notifying VA of his location.  
Nevertheless, after reappearing, the RO obtained the records 
of the veteran's treatment.  The veteran was also examined 
for VA purposes in connection with this claim, and pertinent 
medical opinions were obtained addressing the specific 
question at issue in this appeal.  There appears to be no 
other development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

II.  Law

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole-recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2002); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2002), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2002).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2002).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).

Because they have been in effect for more than 20 years, the 
veteran's respective 10 percent ratings for duodenal ulcer 
with spastic colon and residuals of a fractured right wrist 
are protected at this level.  38 C.F.R. § 3.951(b) (2002).

III.  Duodenal ulcer with spastic colon

The appellant's duodenal ulcer disease is rated as 10 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7305, for 
a duodenal ulcer that is mild, with recurring symptoms once 
or twice yearly.  A 20 percent disability rating requires a 
moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration; or with continuous moderate manifestations.  For a 
40 percent disability rating, there must be impairment of 
health manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.  A 60 percent disability rating 
requires a severe duodenal ulcer with pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  38 C.F.R. § 4.114, Diagnostic Code 7305 (2002).

The criteria of Diagnostic Code 7319 for "Irritable Colon 
Syndrome (spastic colitis, mucous colitis, etc.)" provide a 
10 percent disability evaluation for moderate irritable colon 
syndrome, with frequent episodes of bowel disturbance with 
abdominal distress. A 30 percent evaluation is warranted with 
severe irritable colon syndrome, for diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress. 38 C.F.R. § 4.114, Diagnostic Code 7319 
(2002). The 30 percent rating is the maximum rating that is 
available under that diagnostic code.

Although the veteran has complained of severe gastric pain, 
the medical evidence during the pendency of this appeal shows 
that the veteran's disorder is inactive.  Prior to, as well 
as after, the veteran's disappearance in the late 1990s, the 
outpatient treatment records were negative for moderate 
duodenal ulcer with recurring episodes of severe symptoms two 
or three times a year averaging 10 days in duration; or with 
continuous moderate manifestations.  See Diagnostic Code 
7305.  Likewise, there was no clinical evidence of severe 
irritable colon syndrome, for diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  Diagnostic Code 7319.  

According to a September 2001 VA examination report, the VA 
examiner noted that there were no abnormalities of the 
stomach.  The veteran had a protuberant abdomen, and there 
was no active duodenal ulcer from a clinical standpoint as 
shown by examination or clinical history.  The VA examiner 
diagnosed an inactive duodenal ulcer, which the veteran had 
had for years, and for which he had taken preventative 
medicine (Ranitidine) for relief.  There is no evidence of 
hospitalization or emergency room visits due to 
gastrointestinal conditions, and the appellant has not 
reported any such episodes.  Based on the foregoing evidence, 
the Board finds that the appellant's disability more nearly 
approximates the criteria for a 10 percent disability rating 
than the criteria for a 20 percent disability rating.  
Diagnostic Codes 7305, 7319.  As such, the preponderance of 
the evidence is against an increased rating for the 
appellant's service-connected duodenal ulcer disease.



IV.  Residuals of a fractured right wrist

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by x-ray findings, is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involves.  However, when the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
disability rating is warranted with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  

Schedular evaluations for disabilities of the wrist are found 
under Diagnostic Codes 5214 and 5215. 38 C.F.R. § 4.104.  
Diagnostic Code 5214 provides that bony fixation or ankylosis 
of the wrist of the major extremity warrants a 30 percent 
rating when it is favorable, in 20 to 30 degrees 
dorsiflexion.  A 40 percent rating is warranted when the 
ankylosis is in any other position except favorable.  A 50 
percent rating is warranted when ankylosis is unfavorable, in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

Diagnostic Code 5215 provides that a 10 percent evaluation is 
warranted for limitation of wrist motion where palmar flexion 
is in line with the forearm, or where dorsiflexion is less 
than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 must also be considered.  Examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain on use or due to 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Diagnostic Code 8514 is applied for incomplete or complete 
paralysis of the musculospiral nerve (radical nerve).  This 
diagnostic code provides for a 70 percent rating for the 
dominant hand, based upon the following: complete paralysis 
with drop of the hands and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously; total 
paralysis of the triceps occurs only as the greatest rarity.  
A 50 percent evaluation is applicable for severe incomplete 
paralysis, a 30 percent evaluation is applied for moderate 
incomplete paralysis, and a 20 percent evaluation is 
appropriate for mild incomplete paralysis.  

The veteran contends that his right wrist disability is more 
severe than presently evaluation.  For the reasons set forth 
below, the Board finds that his contentions are not supported 
by the evidence and an increased disability rating is not 
warranted for this service-connected disability. 

The Board initially notes that, as there is no evidence of 
ankylosis of the veteran's right wrist, Diagnostic Code 5214 
is not applicable to this case.  The objective medical 
evidence shows that the veteran presently has limitation of 
motion of the right wrist.  Normal wrist joint motion 
includes a range of motion from 70 degrees of dorsiflexion 
(extension) to 80 degrees of palmar flexion and 45 degrees of 
ulnar deviation to 20 degrees of radial deviation.  38 C.F.R. 
§ 4.71, Plate I

While the veteran has objective findings of limited motion, 
the recorded range of motion findings do not met the 
schedular criteria for a compensable evaluation set forth 
under Diagnostic Code 5215.  According to a September 2001 VA 
examination report, the examiner noted that the veteran had a 
nodule on the lateral aspect of the wrist, just distal to the 
styloid process.  The examiner presumed that it was an 
excessive "callose" formation that was fairly tender.  The 
veteran did not have the same bony prominence in the left 
wrist.  On examination, the veteran's right wrist had palmar 
flexion from zero to 80 degrees, and extension to 50 degrees.  
Repeated movements of the right wrist produced weakness and 
fatigue.  The examiner noted that the right wrist appeared to 
be moderately weakened to counter-pressure when the veteran 
flexed or extended the wrist.  The veteran stated that the 
resistance was primarily due to pain at the site of the bony 
prominence.  The examiner diagnosed the veteran with an old 
fractured right wrist, with a bony prominence just lateral to 
the right wrist, which was fairly tender by palpation.  The 
examiner opined that this tenderness and weakness appeared to 
be the direct result of the wrist fracture.  

The evidence as set forth above does not show that the 
veteran has limitation of wrist motion where palmar flexion 
is in line with the forearm.  On the contrary, his recorded 
range of palmar flexion was to 30 degrees according to the 
September 2001 VA examination report.  Similarly, the 
evidence does not show that dorsiflexion is less than 15 
degrees.  Recorded range of dorsiflexion was to 50 degrees. 

While the specific limitation of motion findings necessary 
for a compensable evaluation are not met under Diagnostic 
Code 5215, the Board must consider the level of functional 
impairment caused by this disability.  The evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss 
due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In the present case, the 
Board notes that the evidence shows that the veteran has 
significant functional impairment due to his service-
connected right wrist disability.  The September 2001 VA 
medical examiner noted significant fatigability, weakness, 
and pain.  In light of these findings, the Board finds that 
the functional loss exhibited by the veteran's service-
connected right wrist disability more closely approximates 
the criteria for a 10 percent disability rating under 
Diagnostic Code 5215 for limitation of motion.  

Having determined that a compensable evaluation is warranted 
for the veteran's residuals of a fracture of the right wrist, 
the Board finds that the criteria for a rating excess of 10 
percent are not met for this disability.  While Diagnostic 
Code 5215 does not provide a rating in excess of 10 percent, 
a 20 percent disability evaluation is available under 
Diagnostic Code 5010 when there is x-ray evidence of 
involvement of 2 or more major or minor joint groups.  
However, the veteran's degenerative changes resulting from 
his right wrist fracture do not involve 2 or more major or 
minor joint groups.  Accordingly, the Board finds that the 
criteria for an increased rating under Diagnostic Code 5010 
are not met.

The Board has carefully reviewed the evidence of record and 
has not identified any evidence which would lead to the 
assignment of a disability rating above 10 percent, either 
under the schedular criteria or with the application of any 
other law or VA regulation.  

In determining that the veteran is not entitled to a 
disability evaluation in excess of 10 percent rating for his 
right wrist disability, the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Inasmuch as the preponderance of the evidence is against the 
veteran's claim, the reasonable doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, for the reasons and bases stated above, an 
increased disability rating for the veteran's right wrist 
disability is denied.

V.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's disorders have resulted in 
frequent periods of hospitalization or an employment handicap 
greater than that contemplated by the schedular standards.  
Accordingly, with the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO, for referral of these 
issues to the VA Central Office for consideration of an 
extra-schedular evaluation, is not warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

Entitlement to an increased evaluation for duodenal ulcer 
with spastic colon, currently evaluated as 10 percent 
disabling, is denied.

A rating in excess of 10 percent for residuals of a right 
wrist fracture is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

